FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM RIVERA,                                  No. 12-70177

               Petitioner,                       Agency No. A200-052-064

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       William Rivera, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion

for reconsideration of the denial of his motion to reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of a motion for reconsideration, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002), and de novo due process claims, Liu v. Holder, 640 F.3d 918, 930 (9th Cir.

2011). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rivera’s motion for

reconsideration because Rivera failed to point to any error of fact or law in the

BIA’s denial of his motion to reopen. See 8 C.F.R. § 1003.2(b)(1); see also

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (describing the grounds

on which the BIA may deny a motion to reopen). We lack jurisdiction to consider

any challenge to the immigration judge’s decision. See Yepremyan v. Holder, 614
F.3d 1042, 1043 (9th Cir. 2010) (per curiam).

      Finally, Rivera’s claim that his due process rights were violated fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and

prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   12-70177